Title: From George Washington to Timothy Pickering, 14 November 1782
From: Washington, George
To: Pickering, Timothy


                  
                     Sir,
                     Newburgh Novr 14th 1782.
                  
                  I expect Mrs Washington now is, or soon will be, on her way to this place; I therefore put a letter to her, under cover to you; to be delivered on her arrival at Philadelphia.  I perswade myself that no assistance which may be in your power to afford, either for her own, or the benefit of her Horses, will be wanting while she is in the City, or to expedite her journey to this place after she leaves it.  If she should not be in Philadelphia when this Letter reaches you, and Mr Lund Washington with her, please to put the letter to him in the Post Office that it may not miss the first Mail after it gets to your hands.
                  I hope you found Mrs Pickering in a less dangerous way than you expected, and that she is now in a fair way of recovery.  I am—Sir Yr Most Obedt Servt
                  
                     Go: Washington
                     
                  
               